

115 S3141 IS: Career and Technical Education Research and Outreach Act of 2018
U.S. Senate
2018-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3141IN THE SENATE OF THE UNITED STATESJune 26, 2018Ms. Klobuchar introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Carl D. Perkins Career and Technical Education Act of 2006 to provide for career and
			 technical education research and outreach. 
	
 1.Short titleThis Act may be cited as the Career and Technical Education Research and Outreach Act of 2018.
 2.FindingsCongress finds the following: (1)According to the Bureau of Labor Statistics, the current number of job openings is at record high levels, with 6,000,000 job openings nationally.
 (2)The National Skills Coalition has found that middle-skill jobs—jobs requiring some education beyond a high school diploma, but not a 4-year degree—account for 53 percent of the labor market in the United States, yet only 43 percent of all workers are trained at the middle-skill level.
 (3)A report by Manpower Group found that employers in many industries struggle to find workers with the right skills and experience. For example, more than 80 percent of manufacturers say that talent shortages will affect their ability to meet customer needs. Employers also report difficulties in finding skilled trade workers, nurses, and technicians.
 (4)Career and technical education plays a critical role in closing the skills gap and strengthening the workforce. By helping students develop the skills they need for high-wage, high-demand 21st century jobs, career and technical education makes American businesses and workers more competitive in the global economy. Our economic future depends on a highly skilled and competitive workforce.
 (5)According to a national organization representing State leaders in secondary, postsecondary, and adult career and technical education, Advance CTE, high school students who concentrate in career and technical education programs are less likely to drop out; the average graduation rate for these students is 93 percent, as compared to the national average of 82 percent.
 (6)Career and technical education programs help students obtain industry relevant academic instruction that allows them to explore career possibilities, acquire real-world skills, gain opportunities to earn college credit through dual enrollment, and earn industry-recognized credentials.
 (7)Evidence suggests that school counselors and teachers are trusted sources of information about career and technical education. For example, a national study by Advance CTE shows that 82 percent of prospective parents and 84 percent of prospective students trust and want to hear from school counselors regarding career and technical education, and that 79 percent of parents and 83 percent of students trust teachers to provide such information. School counselors and teachers are therefore well positioned to engage students and parents early about the range of education and career opportunities.
 (8)Reports suggest that additional research on career and technical education is needed, in particular, on the effectiveness of different delivery systems and approaches to career and technical education. Such research will help guide the development of new career and technical education programs and the improvement of existing ones, enhancing education and career outcomes for students and expanding the skilled and competent workforce that is critical to our Nation’s long term economic success and competitiveness.
 3.Career and technical education research and outreachSection 114(d)(4)(A)(i) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2324(d)(4)(A)(i)) is amended—
 (1)in subclause (IV), by striking and after the semicolon; (2)in subclause (V)(bb), by inserting and after the semicolon; and
 (3)by adding at the end the following:  (VI)the effectiveness of different delivery systems and approaches for career and technical education, including comprehensive high schools, technical high schools, area technical centers, career academies, community and technical colleges, early college high schools, pre-apprenticeship programs, voluntary after-school programs, and individual course offerings, including dual or concurrent enrollment programs, as well as communication strategies for promoting career and technical education opportunities involving teachers, school counselors, and parents or other guardians;. 